--------------------------------------------------------------------------------

Exhibit 10.22

Exclusive Business Cooperation Agreement
独家业务合作协议

This Exclusive Business Cooperation Agreement (this “Agreement”) is made and
entered into as of December [] 2010, by and between the following parties on
December [], 2010 in Jinjiang City, Fujian Province, the People’s Republic of
China (“China” or the “PRC”):
 本独家业务合作协议（“本协议”）由以下双方于2010年12月【】日在中华人民共和国（“中国”）福建省晋江市签署:

Party A : Dake (Fujian) Sports Goods Co., Ltd. Address: Henggoutou Industrial
District, Chendai Town, Jinjiang City, Fujian Province, China 甲方: 达克（福建）体育用品有限公司
地址: 福建省晋江市陈埭镇横沟头工业区


Party B: Fujian Jinjiang Aierda Shoe Plastic Co., Ltd Address: Jiangtou Village,
Chendai Town, Jinjiang City, Fujian Province, China 乙方 福建省晋江爱尔达鞋塑有限公司 地址
福建省晋江市陈埭镇江头村

Each of Party A and Party B shall be hereinafter referred to as a “Party”
respectively, and as the “Parties” collectively.
 福建省晋江市陈埭镇江头村

RECITALS
陈述

(1) Party A is a wholly foreign-owned limited company duly incorporated under
the laws of China which has the expertise in the business of the production and
retail of plastic sports shoes, shoemaking material.  
甲方为依据中国法律设立的外商独资企业，专业进行塑料运动鞋、鞋业材料的生产和零售。


(2) Party B is a wholly foreign-owned limited company duly incorporated under
the laws of China which has the expertise in the business of the production and
retail of plastic sports shoes, fashion shoes and leather sandals (the
“Business”).   乙方是一家依据中国法律设立的外商独资企业，专业进行旅游鞋、时装鞋及皮凉鞋的生产和零售（“业务”）。


(3) The Parties desire that Party A provide exclusive business support and
technical and consulting services and relevant services to Party B.  
各方期望甲方向乙方提供独家的业务支持和技术和咨询服务和其他相关服务。

1

--------------------------------------------------------------------------------


(4) The Parties are entering into this Agreement to set forth the terms and
conditions under which Party A shall provide consulting services to Party B.  
各方签订本协议以确定相关条款，据于此，甲方将向乙方提供咨询服务。


NOW THEREFORE, the Parties agree as follows: 因此，各方签订以下协议，以资双方遵守


1. DEFINITIONS   解释


  1.1 In this Agreement the following terms shall be construed to have the
meanings set forth or referenced below:1.1     本协议中以下词组应具有以下含义:

“Affiliate” means, with respect to any Person, shall mean any other Person that
directly or indirectly controls, is controlled by, or is under common control
with such specified Person. As used in this definition, “control” means
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether ownership of securities or partnership or other
ownership interests, by contract or otherwise);
 “关联企业”，指的是对于任何人而言，任何其他人直接或者间接的予以控制，或共同控制，或者其对他人进行控制。在本定义中，控制指的是直接或者间接拥有，具有能力直接或者间接影响管理的方向和政策（不管是通过担保权益还是通过合伙或者其他所有权权益，这种安排可以通过合同或者其他形式进行）;

“Services Fee” shall be as defined in Clause 3.1;
“服务费”由第3.1条进行定义

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money for the deferred purchase price of property or services, (ii)
the face amount of all letters of credit issued for the amount of such Person
and all drafts drawn thereunder, (iii) all liabilities secured by any Lien on
any property owned by such person, whether or not such liabilities have been
assumed by such Person, (iv) the aggregate amount required to be capitalized
under leases under which such Person is the lessee and (v) all contingent
obligations (including, without limitation, all guarantees to third parties) of
such Person;
“债务”指的是，对任何人而言，无重复的(i)所有因此类人的借款以便还清迟延支付的购买财产价款或者服务费而产生的债务（包括本金，利息，费用和收费）；(ii)所有应当由此类人支付的信用证以及由此出具的票据的票面价值；(iii)任何由设置于此类人拥有的财产之上的留置担保的责任，不管此类人是否承担了这些责任；(iv)此类人作为租赁人应当支付的租约总金额；(v)所有此类人的或有债务（包括但不限于向所有第三方作出的担保）

--------------------------------------------------------------------------------

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including. without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under recording or notice
statute, and any lease having substantially the same effect as any of the
foregoing);
“担保”指的是任何抵押，质押，担保契约，分配，定金，阻碍，留置（法定或者其他），优惠，优先权或者任何其他性质或种类的担保安排（包括但不限于任何有条件的出售或者其他回购协议，根据法定形式签发的任何金融或者类似的申明或者通知，并且任何与前述安排具有实质性相同效果的租约）;

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, trust, unincorporated organization, entity or other
organization or any government body;
 “人”，指的是任何个人，公司，自愿性的组织，合伙，合资企业，信托，非公司型组织，团体或者其他组织和政府机构;

“PRC” means the People’s Republic of China;
“中国”指的是中华人民共和国;

“Services” means the services to be provided under the Agreement by Party A to
Party B, as more specifically described in Clause 2;
“服务”指的是根据本协议，由甲方向乙方提供的，并由第二条详细解释的服务

In this Agreement a reference to a Clause, unless the context otherwise
requires, is a reference to a clause of this Agreement.
本协议中对任何条款的索引，都是指对本协议中条款的索引，除非协议另有规定。

  1.2 The headings in this Agreement shall not affect the interpretation of this
Agreement.   1.2  本协议中的标题不应当影响对本协议的解释。


2. RETENTION AND SCOPE OF SERVICES 2.  聘用和服务范围


  2.1 Party A hereby agrees to provide Party B with exclusive business support
and technical and consulting services, including but not limited to, general
operational management, technical support, strategic planning, marketing and
sale channel development and human resource management.   2.1
甲方在此同意向乙方提供独家业务支持和技术和咨询服务，包括但不限于，日常业务管理, 技术支持，战略规划，市场及销售渠道拓展和人力资源管理

3

--------------------------------------------------------------------------------


  2.2 Exclusive Services Provider. During the term of this agreement, Party A
shall be the exclusive service provider. Party B shall not seek or accept
similar services from other providers unless the prior written approval is
obtained from Party A.   2.2
排他性的服务提供者。在本协议有效期间，甲方应当是排他性的服务提供者。除非获得了甲方事先书面同意，乙方不可以寻求或者接受来自其他服务提供者类似的服务。


  2.3 Intellectual Properties Related to the Services. Party A is entitled to
have exclusive and proprietary rights and interests to any intellectual
properties or technologies arising out of or created during the performance of
this agreement. Such intellectual property rights shall include patents,
trademarks, trade names, copyrights, patent application rights, copyright and
trademark application rights, research and technical documents and materials,
and other related intellectual property rights including the right to license or
transfer such intellectual properties. If Party B must utilize any intellectual
property, Party A agrees to grant an appropriate license to Party B on terms and
conditions to be set forth in a separate agreement.   2.3
有关服务的知识产权。甲方对履行本协议而产生或创造的任何所有知识产权或技术享有独占的和排他的权利和利益。此类知识产权应当包括专利，商标，商号，版权，专利申请权，版权和商标申请权，研究及技术文件资料，以及其他有关的知识产权（包括许可，转让此类知识产权的权力）。如果乙方必须使用任何知识产权，甲方应当通过和乙方签订独立的协议授予乙方合适的权利。


  2.4 Pledge. Party B shall permit and cause Party B's shareholders to pledge
the equity interests of Party B to Party A for securing the Fee that should be
paid by Party B pursuant to this Agreement.   2.4
质押。乙方应当允许和促使乙方的股东向甲方出质其在乙方的股东权利以便保证乙方向甲方支付本协议规定的服务费。


  2.5 Party B hereby grants to Party A an irrevocable and exclusive option to
purchase from Party B, at Party A’s sole discretion, any or all of the assets
(including trademarks) of Party B, to the extent permitted under the PRC laws,
at the lowest purchase price permitted by the PRC laws. In this case, the
Parties shall enter into a separate asset transfer agreement, specifying the
terms and conditions of the transfer of the assets.   2.5
乙方特此向甲方授予一项不可撤销的排他性的购买权，根据该购买权，甲方可在中国法律允许的范围内，由甲方自行选择，向乙方购买任何部分或全部资产（包括商标），作价为中国法律允许的最低价格。届时双方将另行签订一份资产转让合同，对该资产转让的条款和条件进行约定。

4

--------------------------------------------------------------------------------


3. PAYMENT 3. 支付


  3.1 General   3.1 普通条款


  (a) In consideration of the Services provided by Party A hereunder, Party B
shall pay to Party A during the term of this Agreement a services fee (the
“Services Fee”). Party A and Party B agree that the Services Fee shall be
determined and paid based on a percentage of Party B's profit before tax, which
is determined and adjustable at the sole discretion of Party A. The time of
payment is determined at the sole discretion of Party A.   (a)
就甲方提供的服务，乙方应当在本协议有效期间向甲方支付服务费（“服务费”）。甲方和乙方同意，服务费应根据乙方税前利润的一定比例确定和支付，且甲方有权单方自行决定该费用并对该费用进行调整。付款时间由甲方单方自行决定。


  (b) Party B will permit, from time to time during regular business hours as
reasonably requested by Party A, or its agents or representatives (including
independent public accountants, which may be Party B’s independent public
accountants),(i)to conduct periodic audits of books and records of Party B,(ii)
to examine and make copies of and abstracts from all books, records and
documents (including, without limitation, computer tapes and disks)in the
possession or under the control of Party B(iii) to visit the offices and
properties of Party B for the purpose of examining such materials described in
clause (ii) above, and (iv) to discuss matters relating to the performance by
Party B hereunder with any of the officers or employees of Party B having
knowledge of such matters. Party A may exercise the audit rights provided in the
preceding sentence at any time, provided that Party A provides ten days written
notice to Party B specifying the scope, purpose and duration of such audit. All
such audits shall be conducted in such a manner as not to interfere with Party
B’s normal operations.   (b)
乙方应当允许，在通常的工作时间，根据甲方或者其代理人或者代表的要求（包含独立的注册会计师，其可以是乙方的独立的注册会计师），(i)对乙方的账簿和财务记录进行审计；(ii)在乙方控制和占有下，对所有的账簿，财务记录和文件进行摘要，检查和备份（包括但不限于电脑磁盘和磁带）；(iii)造访乙方的办公场所和财产以便对上述(ii)中的材料进行审查；以及(iv)和乙方了解情况的雇员讨论乙方的经营活动。甲方可以在任何时间行使前述规定的任何审计权利，只要提前十天向乙方提供书面的通知确定审计的范围，目的和持续时间。所有此类的审计不应当影响乙方一般的经营活动。

5

--------------------------------------------------------------------------------


  3.2 Party B shall not be entitled to set off any amount it may claim is owed
to it by Party A against any Services Fee payable by Party B to Party A unless
Party B first obtains Party A's written consent.   3.2
乙方不应当把其应当向甲方支付的服务费和甲方可能的欠款自行抵消，除非乙方已获得了甲方的书面同意。


  3.3 Should Party B fail to pay all or any part of the Service’s Fee due to
Party A in RMB under this Clause 3 within the time limits stipulated, Party B
shall pay to Party A interest in RMB on the amount overdue based on the three
(3) month lending rate for RMB announced by the Bank of China on the relevant
due date.   3.3
如果乙方没有依据本第三条的规定在规定的期间内，支付全部或者部分人民币服务费，乙方应当向甲方支付未付款的人民币利息；相关利息的支付应当依据中国银行公布的近三月银行同期贷款利率。


  3.4 All payments to be made by Party B hereunder shall be made free and clear
of and without deduction for or on account of tax, unless Party B is required to
make such payment subject to the deduction or withholding of tax.   3.4
所有本条规定的乙方的支付义务不包含任何扣除和税负考虑，除非乙方被要求在扣除后或者代扣税后进行支付。


4. UNDERTAKINGS Party B hereby agrees that, during the term of the Agreement: 4.
保证   乙方在此同意，在本协议有效期间：


  4.1 Information Covenants. Party B will furnish to Party A:   4.1
信息条款。乙方将提供甲方:


  4.1.1 Preliminary Monthly Reports. Within five (5) days of the end of each
calendar month the preliminary income statements and balance sheets of Party B
made up to and as at the end of such calendar month, in each case prepared in
accordance with the PRC generally accepted accounting principles, consistently
applied.   4.1.1 初期月报。每公历月度的最后五天，乙方在月末依据中国普遍接受的会计原则制作的月收入报表和资产损益表。


  4.1.2 Final Monthly Reports. Within ten (10) days after the end of each
calendar month, a final report from Party B on the financial position and
results of operations and affairs of Party B made up to and as at the end of
such calendar month and for the elapsed portion of the relevant financial year,
setting forth in each case in comparative form figures for the corresponding
period in the preceding financial year, in each case prepared in accordance with
the PRC generally accepted accounting principles, consistently applied.   4.1.2
最后月报。每公历月度最后十天，乙方在月末制作月报，用以说明其财务状况，经营成绩，以及与往年同期的比较，该报表依据中国普遍接受的会计原则制作。

6

--------------------------------------------------------------------------------


  4.1.3 Quarterly Reports. As soon as available and in any event within
forty-five (45) days after each Quarterly Date (as defined below), unaudited
consolidated and consolidating statements of income, retained earnings and
changes in financial position of the Party B and its subsidiaries, if any, for
such quarterly period and for the period from the beginning of the relevant
fiscal year to such Quarterly Date and the related consolidated and
consolidating balance sheets as at the end of such quarterly period, setting
forth in each case actual versus budgeted comparisons and in comparative form
the corresponding consolidated and consolidating figures for the corresponding
period in the preceding fiscal year, accompanied by a certificate of the chief
financial officer of the Party B, which certificate shall state that said
financial statements fairly present the consolidated and consolidating financial
condition and results of operations, as the case may be, of the Party B and its
subsidiaries, if any, in accordance with PRC general accepted accounting
principles applied on a consistent basis as at the end of, and for, such period
(subject to normal year-end audit adjustments and the preparation of notes for
the audited financial statements).   4.1.3
季报。在每季度日（定义见下文）结束45天内制作，乙方及其予公司未审计的合并和未合并收入报表，未分配利润和乙方财务状况的变化；如果可能的话，每季度及从每财务年度的开始到季度日，相关合并和未合并报表，并且以比照形式和去年同期的相关报表列于一处。相关报表应有乙方首席财务官的证明。该证明应当申明相关财务报表依法提供了乙方及其子公司合并及未合并的财务状况和经营业绩，并且该报表的制作符合中国普遍接受的会计原则（相关数据应以年度审计的调整和相关已审计的财务报表为准）。


  4.1.4 Annual Audited Accounts. Within six (6) months of the end of the
financial year, the annual audited accounts of Party B to which they relate
(setting forth in each case in comparative form the corresponding figures for
the preceding financial year), in each case prepared in accordance with, among
others, the PRC generally accepted accounting principles, consistently applied.
  4.1.4 年度审计。每会计年度结束六个月内，乙方年度审计纪录（以比较形式与去年同期进行对比）应以中国普遍接受的会计原则制作。

7


--------------------------------------------------------------------------------


  4.1.5 Budgets. At least 90 days before the first day of each financial year of
Party B, a budget in form satisfactory to Party A(including budgeted statements
of income and sources and uses of cash and balance sheets) prepared by Party B
for each of the four financial quarters of such financial year accompanied by
the statement of the chief financial officer of Party B to the effect that, to
the best of his knowledge, the budget is a reasonable estimate for the period
covered thereby.   4.1.5
预算。每财务年度开始前90天，甲方能够接受的乙方准备之预算（包括预算收入，资金流量表和资产负债表）。该预算应当包括每财务年度季度预算。该预算应由乙方首席财务官申明以确定根据其所知相关预算是对相关期间合理的估计。


  4.1.6 Notice of Litigation. Promptly, and in any event within one (1) business
day after an officer of Party B obtains knowledge thereof, notice of (i) any
litigation or governmental proceeding pending against Party B which could
materially adversely affect the business, operations, property, assets,
condition (financial or otherwise) or prospects of Party B and (ii) any other
event which is likely to materially adversely affect the business, operations,
property, assets, condition (financial or otherwise) or prospects of Party B.  
4.1.6
 诉讼通知。在任何情况下，在乙方获知(i)任何尚未了结的诉讼或者政府行政程序即将对乙方的业务，经营，财产或者财务状况或者乙方未来的发展产生实质性的不利影响，并且(ii)任何其他有可能对乙方上述方面产生实质性不利影响的情况后的一个工作日之内，通知甲方。


  4.1.7 Other Information. From time to time, such other information or
documents (financial or otherwise) as Party A may reasonably request. For
purposes of this Agreement, “a Quarterly Date” shall mean the last day of March,
June, September and December in each year, the first of which shall be the first
such day following the date of this Agreement; provided that if any such day is
not a business day in the PRC, then such Quarterly Date shall be the next
succeeding business day in the PRC.   4.1.7
其他情况。其他甲方不时合理要求的信息和文件（财务或者其他方面）。在本协议中，“季度日”的含义是：每年三月份、六月份、九月份和十二月份的最后一天，第一个季度日应当是本协议签订日后的以上月份的最后一天。如果上述日起在中国不是营业日，那么相关日期应推迟到此后的第一个营业日。


--------------------------------------------------------------------------------


  4.2 Books,Records and Inspections. Party B will keep proper books of record
and account in which full, true and correct entries in conformity with generally
accepted accounting principles in the PRC and all requirements of law shall be
made of all dealings and transactions in relation to its business and
activities. Party B will permit officers and designated representatives of Party
A to visit and inspect, under guidance of officers of Party B, any of the
properties of Party B, and to examine the books of record and account of Party B
and discuss the affairs, finances and accounts of Party B with, and be advised
as to the same by, its and their officers, all at such reasonable times and
intervals and to such reasonable extent as Party A may request.   4.2
账簿，财务记录和审查。乙方应当保留相关账簿和财务记录并且相关材料应当完全真实并且正确地按照中国普遍接受的会计原则以及所有法律的要求制作，同时应当包含所有的交易和业务活动。乙方应当允许甲方的高级管理人员和任命的代表，在合适的时间和间隔，依据甲方合理要求的范围，在乙方高级管理人员的引导下对乙方财产迸行检查，审查乙方的账簿和财务记录并且和乙方高级管理人员讨论乙方的经营、财务和账款。


  4.3 Corporate Franchises. Party B will do or cause to be done, all things
necessary to preserve and keep in full force and effect its existence and its
material rights, franchises and licenses.   4.3
公司特许。乙方应当尽最大的努力，保留其拥有的重大权利，特许和许可的完全效力和强制力。


  4.4 Compliance with Statutes, etc. Party B will comply with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, in respect of the conduct of its business and the
ownership of its property, including without limitation maintenance of valid and
proper government approvals and licenses necessary to provide the services,
except that such noncompliances could not, in the aggregate, have a material
adverse effect on the business, operations, property, assets, condition
(financial or otherwise) or prospects of Party B.   4.4
遵守法律。乙方就其业务、财产所有权（包括但不限于保留有效和合适的政府和审批和许可以便提供相关服务）应当遵守所有适用的法律，法规，政府机构的行政命令和限制；除非此类不遵守，总体而言，对乙方的业务、经营、财产和财务状况及未来发展不会带来实质性的不利影响。


5. NEGATIVE COVENANTS   Party B covenants and agrees that, during the term of
this Agreement, without the prior written consent of Party A 5. 不作为保证
乙方同意并且保证，在本协议有效期间，在没有事先获得甲方书面同意的情况下:


--------------------------------------------------------------------------------


  5.1 Equity. Party B will not issue, purchase or redeem any equity or debt
securities of Party B.   5.1 股权。乙方不会发行，购买或者回购任何乙方的股权或者债权凭证。


  5.2 Liens. Party B will not create, incur, assume or suffer to exist any Lien
upon or with respect to any property or assets (real or personal, tangible or
intangible) of Party B whether now owned or hereafter acquired.   5.2
担保。乙方不会产生、招致、承担或者承担任何加诸于其财产（动产或者不动产，有形或者无形）之上的担保权，不管这类财产是现在拥有的还是之后获得的。


  5.3 Consolidation, Merger, Sale of Assets, etc. Party B will not wind up,
liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise dispose of (or agree to do
any of the foregoing at any future time) all or any part of its property or
assets, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the property or assets (other than purchases or other
acquisitions of inventory, materials and equipment in the ordinary course of
business) of any Person, except that (i) Party B may make sales of inventory in
the ordinary course of business and (ii) Party B may, in the ordinary course of
business, sell equipment which is uneconomic or obsolete.   5.3
联营，兼并和资产出售等。乙方不会进行歇业，清算或者解散，或者签定任何兼并合并协议，或者转让，出售，出租或者处置（或者同意在未来进行任何前述的活动）所有或者其部分财产，或者购买或者另行获取（通过一次或者一系列相关联的交易行为）任何的全部或者部分财产（除非通过正常的交易购买，获取任何存货，材料和设备），除非(i)乙方通过通常的方式出售存货；(ii)乙方通过通常的方式出售其多余或者高成本的设备。


  5.4 Dividends. Party B will not declare or pay any dividends, or return any
capital, to its shareholders or authorize or make any other distribution,
payment or delivery of property or cash to its shareholders as such, or redeem,
retire, purchase or otherwise acquire, directly or indirectly, for a
consideration, any shares of any class of its capital stock now or hereafter
outstanding (or any options or warrants issued by Party B with respect to its
capital stock), or set aside any funds for any of the foregoing purposes.   5.4
分红。乙方不会宣布任何红利或者支付红利，不会向其股东退返任何资本，向股东授权或者直接进行任何分配，支付或者交付任何财产或者现金，或者回购，撤销，购买或者直接或者间接通过支付对价的方式获取现在已发行或者以后将发行的任何种类的资本股（或者乙方依据其股本发行之任何期权或者股权凭证），或者为了前述的目的进行拨款。


  5.5 Leases. Party B will not permit the aggregate payments by Party B under
agreements to rent or lease any real or personal property to exceed USD50,000 in
any fiscal year of Party B.   5.5 租约。乙方不应当使其签订的任何动产不动产租约总额在任何一个会计年度超过五万美元。

10

--------------------------------------------------------------------------------


  5.6 Indebtedness. Party B will not contract, create, incur, assume or suffer
to exist any indebtedness, except accrued expenses and current trade accounts
payable incurred in the ordinary course of business.   5.6
债务。乙方不会签约、产生、招致、承受或者承担债务，除非此类费用及应付款产生于通常的业务活动中。


  5.7 Advances, Investment and Loans. Party B will not lend money or credit or
make advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, except that Parry A may acquire and hold receivables owing to
it, if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms.   5.7
预付款，投资和借款。乙方不得出借，提供信用或者提供赊账给任何人，或者购买任何人的股权，义务或者证券及其相关利益，不得向任何人出资，除非产生于通常的交易并且依照商业惯例是应当支付和履行的，甲方获得因此产生的应收账款。


  5.8 Transactions with Affiliates. Party B will not enter into any transaction
or series of related transactions, whether or not in the ordinary course of
business, with any Affiliate of Party B, other than on terns and conditions
substantially as favorable to Party B as would be obtainable by Party B at the
time in a comparable arm’s-length transaction with a Person other than an
Affiliate and with the prior written consent of Party A.   5.8
关联交易。无论是否是通常的交易，乙方不得和乙方的任何关联企业进行任何或者一系列的关联交易，除非获得甲方的书面批准，并且相关交易根据和非关联企业进行一般公平交易的比较，对乙方具有实质性的有利。


  5.9 Capital Expenditures. Party B will not make any expenditure for fixed or
capital assets which exceed 2,000,000 USD in any fiscal year.   5.9
资本支出。乙方不得为任何固定资产或者资本资产在任何一个会计年度进行总计超过两百万美元的开支。


  5.10 Modifications to Articles of Association. Party B will not amend, modify
or change its Articles of Association or Business License, or any agreement
entered into by it, with respect to its capital stock, or enters into any new
agreement with respect to its capital stock, except with the prior written
consent of Party A.   5.10
对于章程的修改。乙方不会修正，修改或者改变其章程，营业执照，或者任何其签订的有关资本股的协议；或者签订与其资本股有关的新协议，除非事先获得了甲方书面的同意。

11

--------------------------------------------------------------------------------


  5.11 Line of Business. Party B will not engage (directly or indirectly) in any
business other than those types of business prescribed within the business scope
of Party B’s business license except with the prior written consent of Party A.
  5.11 业务。乙方不会从事（直接或者间接）乙方营业执照确定的业务范围以外的业务，除非事先获得了甲方书面的同意。


6. TERM AND TERMINATION 6.  有效期和终止


  6.1 This Agreement shall take effect on the date of execution of this
Agreement and the term of this agreement is 10 years. This agreement may be
extended with Party A's written confirmation prior to the expiration date.   6.1
本协议自签署之日起生效，有效期为10年。在本协议终止前，经甲方书面确认，本协议的期限可以延长。


  6.2 This Agreement may be terminated:   6.2 本协议在以下情况下终止:


  6.2.1 By either Party giving written notice to the other Party if the other
Party has committed a material breach of this Agreement (including but not
limited to the failure by Party B to pay the Services Fee) and such breach, if
capable of remedy, has not been so remedied within, in the case of breach of a
non-financial obligation, 14 days, following receipt of such written notice;  
6.2.1
根据任何一方因为另一方重大违约而发出的书面通知（包括但不限于乙方未支付相关服务费），并且此等违约，如果是可以救济并且是非金额方面的违约的话，此类救济未在收到书面通知后14天内作出;


  6.2.2 Either Party giving written notice to the other Party if the other Party
becomes bankruptcy or insolvent or is the subject of proceedings or arrangements
for liquidation or dissolution or ceases to carry on business or becomes unable
to pay its debts as they come due;   6.2.2
任何一方向另一方发出书面通知，如果该另一方破产或者进入了清算或者解散程序，或者不再开展任何业务或者无法支付到期债务;


  6.2.3 By either Party giving written notice to the other Party if, for any
reason, the operations of Party A are terminated;   6.2.3
任何一方向另一方发出书面通知，如果甲方的业务因为任何原因而终止;

12

--------------------------------------------------------------------------------


  6.2.4 By either Party giving written notice to the other Party if the business
license or any other license or approval material for the business operations of
Party B is terminated, cancelled or revoked;   6.2.4
任何一方向另一方发出书面通知如果一方的营业执照或者对乙方经营具有重大影响的许可和批准被终止，取消或者撤销;


  6.2.5 By either Party giving written notice to the other Party if
circumstances arise which materially and adversely affect the performance or the
objectives of this Agreement; or   6.2.5
任何一方向另一方发出书面通知，如果因为实际情况发生重大不利变化导致本协议的目标或履行无法实现；或


  6.2.6 By election of Party A with or without reason.   6.2.6 不管有无原因，根据甲方的选择


  6.3 Any Party electing properly to terminate this Agreement pursuant to Clause
6.2 shall have no liability to the other Party for indemnity, compensation or
damages arising solely from the exercise of such right. The expiration or
termination of this Agreement shall not affect the continuing liability of Party
B to pay any Services Fees already accrued or due and payable to Party A. Upon
expiration or termination of this Agreement, all amounts then due and unpaid to
Party A by Party B hereunder, as well as all other amounts accrued but not yet
payable to Party A by Party B, shall forthwith become due and payable by Party B
to Party A   6.3
任何一方根据第6.2条选择合适地终止本协议，则不应当承担向另一方补偿和赔偿的责任，该种责任的产生仅源自于行使此等权利。本协议的到期或者终止不应当影响已经产生的乙方向甲方支付服务费的责任。在本协议终止或者到期时，本协议规定的乙方向甲方支付的任何到期未支付以及所有其他已经产生但是未到支付期的钱款，应当就此到期并且可支付。


7. PARTY A’S REMEDY UPON PARTY B’S BREACH In addition to the remedies provided
elsewhere under this Agreement, Party A shall be entitled to remedies permitted
under the PRC laws, including without limitation compensation for any direct and
indirect losses arising from the breach and legal fees incurred to recover
losses from such breach. 7. 甲方因为乙方违约而应得到的救济  
除了本协议其他规定提供的救济外，甲方应当有权获得中国法律规定的其他救济，包括但不限于对产生于此类违约直接或者间接损失的补偿，以及为弥补损失而产生的律师费。


8. AGENCY The Parties are independent contractors, and nothing in this Agreement
shall be construed to constitute either Party to be the agent, partner, legal
representative, attorney or employee of the other for any purpose whatsoever.
Neither Party shall have the power or authority to bind the other except as
specifically set out in this Agreement. 8. 代理  
各方为独立之签约人。并且本协议的任何规定不管任何原因均不得被解释为一方为另一方的代理人，合伙人，法定代表人，律师或者雇员。除非本协议另有规定，任何一方均无权利或者授权去约束另一方。

13

--------------------------------------------------------------------------------


9. GOVERNING LAW AND JURISDICTION 9.  适用法和管辖。


  9.1 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the PRC.   9.1 法律适用。本协议的适用法为中国法律，并依据其进行解释


  9.2 Arbitration. Any dispute arising from, out of or in connection with this
Agreement shall be settled through friendly consultations between the Parties.
In the event the Parties fail to reach an agreement on the dispute within 30
days after either Party's request to the other Parties for resolution of the
dispute through negotiations, either Party may submit the relevant dispute to
the China International Economic and Trade Arbitration Commission for
arbitration, in accordance with its Arbitration Rules. The arbitration shall be
conducted in Shanghai, and the language used in arbitration shall be Chinese.
The arbitration award shall be final and binding on all Parties.   9.2
仲裁。双方应尽量通过友好协商解决与本协议解释或履行相关的任何争议。如果在一方向其他方发出要求协商解决的书面通知后30天之内争议仍然得不到解决，则任何一方均可将有关争议提交给中国国际经济贸易仲裁委员会，由该会按照其仲裁规则仲裁解决。仲裁应在上海进行，使用之语言为中文。仲裁裁决是终局性的，对各方均有约束力。


  9.3 Continuing Obligations. During the period when a dispute is being
resolved, the Parties shall in all other respects continue their implementation
of this Agreement.   9.3 持续之义务。在相关纠纷解决期间，各方应在各个方面继续履行本协议。

   


10. ASSIGNMENT 10. 转让

No part of this Agreement shall be assigned or transferred by either Party
without the prior written consent of the other Party. Any such assignment or
transfer shall be void. Party A, however, may assign its rights and obligations
hereunder to an Affiliate.
在没有得到另一方事先书面同意的情况下，本协议的任何一部份都不能转让或者分配。任何此类的分配和转让都无效。但是甲方可以将其在本协议下的权利和义务转让给其关联企业。

--------------------------------------------------------------------------------


11. NOTICES 11. 通知

Notices or other communications required to be given by any party pursuant to
this Agreement shall be written in English and Chinese and delivered personally
or sent by registered mail or postage prepaid mail or by a recognized courier
service or by facsimile transmission to the address of relevant each party or
both parties set forth below or other address of the party or of the other
addressees specified by such party from time to time. The date when the notice
is deemed to be duly served shall be determined as the follows: (a) a notice
delivered personally is deemed duly served upon the delivery; (b) a notice sent
by mail is deemed duly served the tenth(10th) day after the date when the air
registered mail with postage prepaid has been sent out (as is shown on the
postmark),or the fourth(4th) day after the delivery date to the internationally
recognized courier service agency; and (c) a notice sent by facsimile
transmission is deemed duly served upon the receipt time as is shown on the
transmission confirmation of relevant documents.
任何一方根据本协议要求发出的通知或其他函件应以英文和中文制作，在以专人递送、或挂号信或邮资预付邮件、或知名邮件服务机构或传真方式等送达到下列相关各方的地址或者各方不时通知的地址。通知有效送达的日期应当由以下条件决定：(a)由专人递送的通知，在递交时视作有效送达；(b)通过邮递送达的，在邮资预付的航空挂号邮件投递后（见邮戳）的第十天视为有效送达如果通过国际知名快递公司邮寄的，在投递后的第四天视为有效送达；(c)如果一份邮件是通过传真递送的，在相关文件传真件上显示的接受时间应当视作有效送达日期。

Party A : Dake (Fujian) Sports Goods Co., Ltd 甲方: 达克（福建）体育用品有限公司


Address: Henggoutou Industrial District, Chendai Town, Jinjiang City, Fujian
Province, China 地址 福建省晋江市陈埭镇横沟头工业区

Attn:
联系人:

Fax:
传真:

Tel:
电话:

15

--------------------------------------------------------------------------------


Party B: Fujian Jinjiang Aierda Shoe Plastic Co., Ltd 乙方: 福建省晋江爱尔达鞋塑有限公司

Address: Jiangtou Village, Chendai Town, Jinjiang City, Fujian Province, China
地址:       福建省晋江市陈埭镇江头村

Attn:
联系人:

Fax:
传真:

Tel:
电话:

12. GENERAL 12. 一般条款


  12.1 The failure to exercise or delay in exercising a right or remedy under
this Agreement shall not constitute a waiver of the right or remedy or waiver of
any other rights or remedies and no single or partial exercise of any right or
remedy under this Agreement shall prevent any further exercise of the right or
remedy or the exercise of any other right or remedy.   12.1
未主张权利或者救济不能被视作对于本协议下其他权利和救济的放弃并且对于部分权利和救济的主张不能阻止对其他权利和救济的进一步主张。


  12.2 Should any Clause or any part of any Clause contained in this Agreement
be declared invalid or unenforceable for any reason whatsoever, all other
Clauses or parts of Clauses contained in this Agreement shall remain in full
force and effect.   12.2
如果本协议任何条款或者部分条款因为任何原因被宣布为无效或者无执行力，所有其他的条款或者条款的其他部分仍保持完全的效力和强制力。


  12.3 This Agreement constitutes the entire agreement between the Parties
relating to the subject matter of this Agreement and supersedes all previous
agreements.   12.3 本协议构成各方针对本协议标的的完整协议并且取代所有之前的协议。


  12.4 No amendment or variation of this Agreement shall be valid unless it is
in writing and signed by or on behalf of each of the Parties.   12.4
除非通过书面的方式并由各方或者各方代表签署，任何修正或者更改均无效。


  12.5 This Agreement shall be executed in two (2) duplicate originals in
English and Chinese. Each Party has received one (1) duplicate original, and all
originals shall be equally valid.   12.5 本协议用英文和中文制作两份。每方各持有一份，每份具有同等效力。

16

--------------------------------------------------------------------------------

[SIGNATURE PAGE, FOLLOWS]

17

--------------------------------------------------------------------------------

[SIGNATURE PAGE]
签字页

IN WITNESS WHEREOF both parties hereto have caused this Agreement to be duly
executed by their representatives and duly authorized representatives on their
behalf as of the date first set forth above.
各方或其代表在协议确定的日期签署本协议。

PARTY A: Dake (Fujian) Sports Goods Co., Ltd 甲方:  达克（福建）体育用品有限公司


Legal/Authorized Representative: 法定代表人/或被授权人（签字）：


Name: Ding Yuxi 姓名：丁玉希


PARTY B: Fujian Jinjiang Aierda Shoe Plastic Co., Ltd 乙方: 福建省晋江爱尔达鞋塑有限公司


Legal/Authorized Representative: 法定代表人/或被授权人（签字）：


Name: Ding Yuxi 姓名:  丁玉希

18

--------------------------------------------------------------------------------